Exhibit 10.3

EMPLOYEE MATTERS AGREEMENT

By and Between

NUANCE COMMUNICATIONS, INC.

and

CERENCE INC.

Dated as of September 30, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page   ARTICLE 1      DEFINITIONS    Section 1.01.  

Definitions

     1   ARTICLE 2      GENERAL PRINCIPLES    Section 2.01.  

SpinCo Employees

     5 Section 2.02.  

Prepositioning of Transferring Employees

     5 Section 2.03.  

Delayed Transfer Employees

     6 Section 2.04.  

Collectively Bargained Employees

     6 Section 2.05.  

Collective Bargaining Agreements

     6 Section 2.06.  

Liabilities and Assets Generally

     7 Section 2.07.  

Benefit Plans

     7 Section 2.08.  

Payroll Services

     7 Section 2.09.  

No Change in Control

     7 Section 2.10.  

Inadvertent Transfers

     8   ARTICLE 3      NON-EQUITY INCENTIVES    Section 3.01.  

SpinCo Employee Incentives

     8   ARTICLE 4      SERVICE CREDIT    Section 4.01.  

Nuance Benefit Plans

     8 Section 4.02.  

SpinCo Benefit Plans

     8 Section 4.03.  

No Expansion of Participation

     9   ARTICLE 5      SEVERANCE    Section 5.01.  

Severance

     9   ARTICLE 6      CERTAIN WELFARE BENEFIT PLAN MATTERS;      WORKERS’
COMPENSATION CLAIMS    Section 6.01.  

SpinCo Welfare Plans

     9 Section 6.02.  

Allocation of Welfare Benefit Claims

   10 Section 6.03.  

Workers’ Compensation Claims

   10 Section 6.04.  

COBRA

   10 Section 6.05.  

Flexible Spending Accounts

   11 Section 6.06.  

Continuation of Elections

   11

 

i



--------------------------------------------------------------------------------

Section 6.07.  

Insurance Contracts

   11 Section 6.08.  

Third-Party Vendors

   12   ARTICLE 7      LONG-TERM DISABILITY EMPLOYEES    Section 7.01.  

SpinCo LTD Employees

   12   ARTICLE 8      DEFINED BENEFIT PENSION PLANS    Section 8.01.  

Non-U.S. Pension Plans

   12   ARTICLE 9      DEFINED CONTRIBUTION PLANS    Section 9.01.  

SpinCo 401(k) Plan

   12 Section 9.02.  

401(k) Plan-to-Plan Transfer

   12 Section 9.03.  

Employer 401(k) Plan Contributions

   12 Section 9.04.  

Limitation of Liability

   13 Section 9.05.  

Non-U.S. Defined Contribution Plans

   13   ARTICLE 10      ACCRUED LEAVE    Section 10.01.  

Vacation, Holidays, Annual Leave, and Other Leaves

   13   ARTICLE 11      EQUITY COMPENSATION    Section 11.01.  

SpinCo Equity Incentive Plan

   13 Section 11.02.  

Treatment of Outstanding Nuance Options

   13 Section 11.03.  

Treatment of Outstanding Nuance Restricted Stock Units Held by SpinCo Employees

   14 Section 11.04.  

Treatment of Outstanding Nuance Restricted Stock Units Held by Individuals Other
Than SpinCo Employees

   14 Section 11.05.  

Treatment of Outstanding Nuance Performance Stock Units Held by SpinCo Employees

   15 Section 11.06.  

Treatment of Outstanding Nuance Performance Stock Units Held by Individuals
Other Than SpinCo Employees

   15 Section 11.07.  

Nuance ESPP

   16 Section 11.08.  

Establishment of the SpinCo ESPP

   16 Section 11.09.  

Tax Reporting and Withholding for Equity-Based Awards

   16 Section 11.10.  

Nuance and SpinCo Income Tax Deductions in Respect of Certain Equity Awards and
Compensation

   16 Section 11.11.  

Compliance

   17

 

ii



--------------------------------------------------------------------------------

  ARTICLE 12      NON-U.S. EMPLOYEES    Section 12.01.  

Transfer of Non-U.S. Employees

   17 Section 12.02.  

Treatment of Non-U.S. Employees

   17   ARTICLE 13      COOPERATION; ACCESS TO INFORMATION; LITIGATION;
CONFIDENTIALITY    Section 13.01.  

Cooperation

   18 Section 13.02.  

Access to Information; Privilege; Confidentiality

   18   ARTICLE 14      TERMINATION    Section 14.01.  

Termination

   18 Section 14.02.  

Effect of Termination

   18   ARTICLE 15      MISCELLANEOUS    Section 15.01.  

Incorporation of Indemnification Provisions of Separation Agreement

   18 Section 15.02.  

Additional Indemnification

   19 Section 15.03.  

Further Assurances

   19 Section 15.04.  

Administration

   19 Section 15.05.  

Third-Party Beneficiaries

   19 Section 15.06.  

Employment Tax Reporting Responsibility

   19 Section 15.07.  

Data Privacy

   19 Section 15.08.  

Section 409A

   20 Section 15.09.  

Confidentiality

   20 Section 15.10.  

Additional Provisions

   21

Schedules:

Schedule 1.01    List of Employees

Schedule 7.01    SpinCo LTD Employees

Schedule 8.01    Treatment of Non-U.S. Pension Plans

Schedule 9.05    Treatment of Non-U.S. Defined Contribution Plans

 

iii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of September 30, 2019,
by and between Nuance Communications, Inc., a Delaware corporation (“Nuance”),
and Cerence Inc., a Delaware corporation (“SpinCo” and, together with Nuance,
the “Parties”).

R E C I T A L S:

WHEREAS, the Parties have entered into the Separation and Distribution Agreement
(the “Separation Agreement”), dated as of September 30, 2019, pursuant to which
Nuance intends to effect the Distribution; and

WHEREAS, the Parties wish to set forth their agreements as to certain matters
regarding employment, compensation, and employee benefits.

NOW, THEREFORE, in consideration of the mutual agreements, provisions, and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Definitions. For purposes of this Agreement, the following
terms shall have the following meanings. All capitalized terms used but not
defined herein shall have the meanings assigned to them in the Separation
Agreement unless otherwise indicated.

“Aggregate Pre-Distribution Date Contributions” has the meaning set forth in
Section 6.05.

“Aggregate Pre-Distribution Date Disbursements” has the meaning set forth in
Section 6.05.

“Applicable 401(k) Date” has the meaning set forth in Section 9.01.

“Automatic Transfer Employees” means those Transferring Employees whose
employment transfers by operation of Law in connection with the transfer of a
business or part of a business.

“Benefit Plan” means any plan, program, policy, agreement, arrangement, or
understanding that is an employment, consulting, deferred compensation,
executive compensation, incentive bonus or other bonus, employee pension, profit
sharing, savings, retirement, supplemental retirement, stock option, stock
purchase, stock appreciation right, restricted stock, restricted stock unit,
deferred stock unit, other equity-based compensation, severance pay, retention,
change in control, salary continuation, life, death benefit, health,
hospitalization, workers’ compensation, sick leave, vacation pay, disability or
accident insurance, or other employee compensation or benefit plan, program,
policy, agreement, arrangement, or understanding, including any “employee
benefit plan” (as defined in Section 3(3) of ERISA, whether or not subject to
ERISA), sponsored or maintained by an entity or to which such entity is a party.

“Canceled Nuance Performance Stock Unit” has the meaning set forth in
Section 11.05(a).

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended from time to time, and any applicable similar state or local laws.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreements” has the meaning set forth in Section 2.04.

“Delayed Transfer Date” has the meaning set forth in Section 2.03.

“Delayed Transfer Employee” has the meaning set forth in Section 2.03.



--------------------------------------------------------------------------------

“Destination Employer” means, with respect to a Transferring Employee, (a) a
member of the SpinCo Group or (b) a member of the Nuance Group, in either case
to which such Transferring Employee transfers as of the Local Transfer Date or
Delayed Transfer Date.

“Employment Taxes” means all fees, Taxes, social insurance payments, and similar
contributions to a Governmental Authority or a fund of a Governmental Authority
with respect to wages or other compensation of an employee or other service
provider.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Former Business” means any terminated, divested, or discontinued business,
operation, or property of either the Nuance Group, the SpinCo Group, any of
their respective members, or any of their respective predecessors, in each case,
prior to the Distribution.

“Former Nuance Employee” means a former employee of any member of the Nuance
Group or the SpinCo Group, any of their respective members, or any of their
respective predecessors, in each case, prior to the Distribution, who is not a
Former SpinCo Employee.

“Former SpinCo Employee” means each individual who, (a) as of the date of
determination, is not employed by any member of the SpinCo Group, and (b) as of
immediately prior to such individual’s termination of employment (x) was
employed by a member of the SpinCo Group or (y) dedicated all or substantially
all of his or her employment services to the activities and operations of the
SpinCo Business (excluding any employees providing services to the SpinCo Group
pursuant to the TSA).

“Local Agreement” means an agreement describing the implementation of the
matters described in this Agreement (including, without limitation, matters
regarding employment, compensation, and employee benefits) with respect to
Non-U.S. Employees in accordance with applicable non-U.S. Law in the custom of
the applicable jurisdictions.

“Local Transfer Date” means (a) with respect to Canada, July 14, 2019, and
(b) with respect to all other jurisdictions, the date agreed to by Nuance and
SpinCo.

“Non-U.S. DC Plan” has the meaning set forth in Section 9.05.

“Non-U.S. Employees” has the meaning set forth in Section 12.02.

“Nuance 401(k) Plan” has the meaning set forth in Section 9.01.

“Nuance Benefit Plan” means any Benefit Plan sponsored, maintained, or, unless
such Benefit Plan is exclusively sponsored or maintained by a member of the
SpinCo Group, contributed to by any member of the Nuance Group or to which any
member of the Nuance Group is a party.

“Nuance Employee” means (a) each individual who is an employee of any member of
the Nuance Group as of immediately prior to or on the applicable Local Transfer
Date, including any such individual who is not actively at work due to a leave
of absence (including vacation, holiday, illness, injury, and short-term
disability, and including, until such time as provided in ARTICLE 7,

 

2



--------------------------------------------------------------------------------

any SpinCo LTD Employee) from which such employee is permitted to return to
active employment in accordance with the Nuance Group’s personnel policies, as
in effect from time to time, or applicable Law, (b) each individual who becomes
an active employee of any member of the Nuance Group following the applicable
Local Transfer Date but, in each case of clauses (a) and (b), excluding any
SpinCo Employee or Former SpinCo Employee, and (c) each individual who is
intended by Nuance to be a Nuance Employee.

“Nuance Equity Conversion Ratio” means the quotient obtained by dividing (x) the
Nuance Pre-Distribution Stock Value by (y) the Nuance Post-Distribution Stock
Value, rounded to the nearest one thousandth of a cent.

“Nuance Equity Plans” means the 2000 Stock Plan, and the Amended and Restated
Directors Stock Plan, each as amended from time to time, and any other stock
option or stock incentive compensation plan or arrangement, including any equity
award agreement, that is a Nuance Benefit Plan, as in effect as of the time
relevant to the applicable provision of this Agreement.

“Nuance ESPP” means the Amended and Restated 1995 Employee Stock Purchase Plan.

“Nuance Flexible Spending Account” means any flexible spending arrangement under
any cafeteria plan qualifying under Section 125 of the Code that is a Nuance
Benefit Plan.

“Nuance LTD Plan” means any long-term disability insurance plan that is a Nuance
Benefit Plan.

“Nuance Option” means an option to purchase Nuance Common Stock that is
outstanding as of immediately prior to the Distribution under any of the Nuance
Equity Plans.

“Nuance Performance Stock Unit” means a performance stock unit award relating to
Nuance Common Stock that is outstanding as of immediately prior to the
Distribution under any of the Nuance Equity Plans.

“Nuance Post-Distribution Stock Value” means the official NASDAQ only “regular
way” first trading price of Nuance Common Stock on the first trading day
immediately following the Distribution Date.

“Nuance Pre-Distribution Stock Value” means the official NASDAQ only “regular
way” closing price of Nuance Common Stock on the trading date immediately
preceding the Distribution Date.

“Nuance Reimbursement Account Plan” has the meaning set forth in Section 6.05.

“Nuance Restricted Stock Unit” means a restricted stock unit award relating to
Nuance Common Stock that is outstanding as of immediately prior to the
Distribution under any of the Nuance Equity Plans.

“Nuance Welfare Plan” means each Welfare Plan that is a Nuance Benefit Plan.

 

3



--------------------------------------------------------------------------------

“Purchase Date” has the meaning set forth in the Nuance ESPP.

“Purchase Period” has the meaning set forth in the Nuance ESPP.

“SpinCo 401(k) Plan” has the meaning set forth in Section 9.01.

“SpinCo Award Agreement” has the meaning set forth in Section 11.01.

“SpinCo Benefit Plan” means any Benefit Plan sponsored, maintained, or, unless
such Benefit Plan is exclusively sponsored or maintained by a member of the
Nuance Group, contributed to by any member of the SpinCo Group or to which any
member of the SpinCo Group is a party.

“SpinCo Employee” means (a) each individual who is an employee of any member of
the SpinCo Group as of immediately prior to or on the applicable Local Transfer
Date, including any individual who is not actively at work due to a leave of
absence (including vacation, holiday, illness, injury, and short-term
disability, but excluding, until such time as provided in ARTICLE 7, any SpinCo
LTD Employee) from which such employee is permitted to return to active
employment in accordance with the SpinCo Group’s personnel policies, as in
effect from time to time, or applicable Law, (b) each individual who becomes an
active employee of the SpinCo Group following the applicable Local Transfer Date
but, in each case of clauses (a) and (b), excluding any Former SpinCo Employee,
(c) each individual listed on Schedule 1.01(a) or listed in a Local Agreement as
a SpinCo Employee, and (d) each individual who is intended by Nuance to be a
SpinCo Employee; provided, however, that, unless otherwise required by
applicable Law, each individual listed on Schedule 1.01(b) or listed in a Local
Agreement as a Nuance Employee shall be a Nuance Employee for all purposes of
this Agreement.

“SpinCo Equity Conversion Ratio” means the quotient obtained by dividing (x) the
Nuance Pre-Distribution Stock Value by (y) the SpinCo Stock Value, rounded to
the nearest one thousandth of a cent.

“SpinCo Equity Incentive Plan” has the meaning set forth in Section 11.01.

“SpinCo ESPP” has the meaning set forth in Section 11.08.

“SpinCo Incentive Payments” has the meaning set forth in Section 3.01.

“SpinCo LTD Employee” means each applicable employee of the SpinCo Group who, as
of immediately prior to the applicable Local Transfer Date, is receiving
long-term disability benefits under the Nuance LTD Plan.

“SpinCo Performance Stock Unit” has the meaning set forth in Section 11.05(b).

“SpinCo Reimbursement Account Plan” has the meaning set forth in Section 6.05.

“SpinCo Restricted Stock Unit” has the meaning set forth in Section 11.03(b).

“SpinCo Stock Value” means the official NASDAQ only “regular way” first trading
price of SpinCo Common Stock on the first trading day immediately following the
Distribution Date.

 

4



--------------------------------------------------------------------------------

“SpinCo Welfare Plans” has the meaning set forth in Section 6.01.

“Subsidiary” of any Person means any corporation or other organization whether
incorporated or unincorporated of which at least a majority of the securities or
interests having by the terms thereof ordinary voting power to elect at least a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries; provided, however, that,
solely for purposes of this Agreement, SpinCo and its Subsidiaries shall not be
considered Subsidiaries of Nuance (or members of the Nuance Group) prior to, on,
or after the Distribution.

“Taxes” shall have the meaning set forth in the Tax Matters Agreement dated as
of the date of this Agreement by and between Nuance and SpinCo.

“Transferring Employee” means (a) each SpinCo Employee who transfers to a member
of the SpinCo Group and (b) each Nuance Employee who transfers to a member of
the Nuance Group.

“Transfer of Undertakings” means the Transfers of Undertakings Directive
2001/23/EC of the European Council and any similar applicable Law.

“TSA” means the Transition Services Agreement dated as of the date of this
Agreement by and between Nuance and SpinCo.

“Welfare Plan” means each Benefit Plan that provides life insurance, health
care, dental care, accidental death and dismemberment insurance, disability,
severance, vacation, or group welfare or fringe benefits.

“Welfare Plan Date” has the meaning set forth in Section 6.01.

“Workers’ Compensation Claim Date” has the meaning set forth in Section 6.03.

“Workers’ Compensation Event” means the event, injury, illness, or condition
giving rise to a workers’ compensation claim with respect to a SpinCo Employee
or Former SpinCo Employee.

ARTICLE 2

GENERAL PRINCIPLES

Section 2.01.    SpinCo Employees. Except as provided in Section 2.03, all
SpinCo Employees shall continue to be employees of the SpinCo Group immediately
following the Local Transfer Date. The Parties agree that none of the
transactions contemplated by the Separation Agreement or any of the Ancillary
Agreements, including this Agreement, shall cause any SpinCo Employee, SpinCo
LTD Employee, or Former SpinCo Employee to be deemed to have incurred a
termination of employment or to be eligible to receive severance benefits solely
as a result of the Distribution.

Section 2.02.    Prepositioning of Transferring Employees. Effective on the
Local Transfer Date or Delayed Transfer Date, and except as otherwise agreed by
the Parties, the

 

5



--------------------------------------------------------------------------------

applicable member of the SpinCo Group and the Nuance Group shall have taken such
actions as are necessary to ensure (i) that each SpinCo Employee (other than any
Former SpinCo Employee) is employed by a member of the SpinCo Group and
(ii) that each Nuance Employee (other than any Former Nuance Employee) is
employed by a member of the Nuance Group.

Section 2.03.    Delayed Transfer Employees. To the extent that applicable Law
or any arrangement with a Governmental Authority prevents the Parties from
causing (a) any employee who is intended to be a SpinCo Employee to be employed
by a member of the SpinCo Group as of immediately following the Local Transfer
Date as contemplated by Section 2.01 or (b) any employee who is intended to be a
Nuance Employee to be employed by a member of the Nuance Group as of immediately
following the Local Transfer Date, or for any employees designated and agreed to
by the Parties (each such employee, a “Delayed Transfer Employee”), the Parties
shall use commercially reasonable efforts to ensure that (i) such Delayed
Transfer Employee becomes employed by the Destination Employer at the earliest
time permitted by applicable Law or such arrangement with a Governmental
Authority (the “Delayed Transfer Date”) and (ii) the Destination Employer
receives the benefit of such Delayed Transfer Employee’s services from and after
the Local Transfer Date, including under the TSA or by entering into an employee
leasing or similar arrangement. The term “Delayed Transfer Employee” shall also
include (i) each employee who, following the Local Transfer Date, provides
services to the SpinCo Group under the TSA and whose employment is intended by
Nuance to transfer to the SpinCo Group following the completion of the
applicable TSA service and (ii) each employee who, following the Local Transfer
Date, provides services to the Nuance Group under the TSA and whose employment
is intended by SpinCo to transfer to the Nuance Group following the completion
of the applicable TSA service, and with respect to such Delayed Transfer
Employees, the Parties shall use commercially reasonable efforts to ensure that
such Delayed Transfer Employees become employed by the Destination Employer as
soon as practicable following the completion of the applicable TSA service. From
and after the commencement of a Delayed Transfer Employee’s employment with the
Destination Employer, such Delayed Transfer Employee shall be treated for all
purposes of this Agreement, including Section 4.02, as if such Delayed Transfer
Employee commenced employment with the Destination Employer as of the Local
Transfer Date as contemplated by Section 2.01.

Section 2.04.    Collectively Bargained Employees. All provisions contained in
this Agreement providing for the treatment of compensation and benefits in
connection with the Distribution shall apply equally to each employee who is
covered by a collective bargaining, works council, or other labor union
agreement, contract, or labor arrangement (collectively, “Collective Bargaining
Agreements”), except to the extent that any such agreement specifically provides
for the compensation or benefits contemplated by such provision and, in each
such case, such agreement shall apply rather than the terms of this Agreement.

Section 2.05.    Collective Bargaining Agreements. As of the Local Transfer
Date, SpinCo shall, and shall cause the members of the SpinCo Group, as
appropriate, to, adopt and assume each Collective Bargaining Agreement covering
any of the SpinCo Employees in such jurisdiction immediately prior to the Local
Transfer Date, subject to any agreed-upon changes required by the transition of
such Collective Bargaining Agreement to SpinCo or by applicable Law, and to
recognize the works councils, labor unions, and other employee representatives
that are parties to such Collective Bargaining Agreements; provided, that any
compensation or benefits that were, prior to the Local Transfer Date, provided
to SpinCo Employees in such jurisdiction under the Collective Bargaining
Agreements through the Nuance Benefit Plans shall, to the extent that such

 

6



--------------------------------------------------------------------------------

compensation and benefits are still required to be provided under the Collective
Bargaining Agreements on and after the Local Transfer Date, be provided as
mutually agreed with such works councils, labor unions, and other employee
representatives through the SpinCo Benefit Plans as set forth in this Agreement.

Section 2.06.    Liabilities and Assets Generally. From and after the Local
Transfer Date or such other date agreed by Nuance and SpinCo, except as
expressly provided in this Agreement (or a Local Agreement) or as required under
applicable Law, in each applicable jurisdiction (a) SpinCo and the SpinCo Group
shall assume or retain, as applicable, and SpinCo hereby agrees to pay, perform,
fulfill, and discharge, in due course in full, (i) all Liabilities with respect
to the employment or termination of employment of all SpinCo Employees, Former
SpinCo Employees, and their dependents and beneficiaries, and other service
providers, to the extent arising, in whole or in part, in connection with or as
a result of the performance of services to any member of the SpinCo Group and
(ii) all other Liabilities expressly assigned to SpinCo or any member of the
SpinCo Group under this Agreement, and (b) Nuance and the Nuance Group shall
assume or retain, as applicable, and Nuance hereby agrees to pay, perform,
fulfill, and discharge, in due course in full, (i) all Liabilities with respect
to the employment or termination of employment of all Nuance Employees, Former
Nuance Employees, and their dependents and beneficiaries, and other service
providers, to the extent arising, in whole or in part, in connection with or as
a result of the performance of services to any member of the Nuance Group and
(ii) all other Liabilities expressly assigned to Nuance or any member of the
Nuance Group under this Agreement. All assets held in trust to fund the Nuance
Benefit Plans and all insurance policies funding the Nuance Benefit Plans shall
be Nuance Assets, except to the extent explicitly provided otherwise in this
Agreement or a Local Agreement.

Section 2.07.    Benefit Plans. Except as otherwise explicitly provided in this
Agreement or as may otherwise be provided in accordance with the TSA, as of the
Local Transfer Date or such other date agreed by Nuance and SpinCo, each SpinCo
Employee (and each of his or her respective dependents and beneficiaries) in the
applicable jurisdiction shall cease active participation in, and each applicable
member of the SpinCo Group shall cease to be a participating employer in, all
Nuance Benefit Plans, and as of such time, SpinCo shall, or shall cause its
Subsidiaries to, have in effect such corresponding SpinCo Benefit Plans as are
necessary to comply with its obligations pursuant to this Agreement. Effective
upon the Local Transfer Date or such other date agreed by Nuance and SpinCo,
except as otherwise explicitly provided in this Agreement or a Local Agreement,
(a) Nuance shall, or shall cause one or more members of the Nuance Group to,
retain, pay, perform, fulfill, and discharge all Liabilities arising out of or
relating to all Nuance Benefit Plans, and (b) SpinCo shall, or shall cause one
of the members of the SpinCo Group to, retain, pay, perform, fulfill, and
discharge all Liabilities arising out of or relating to all SpinCo Benefit
Plans.

Section 2.08.    Payroll Services. Except as may otherwise be provided in
accordance with a Local Agreement or the TSA, on and after the Local Transfer
Date or such other date agreed by Nuance and SpinCo, the applicable members of
the SpinCo Group shall be solely responsible for providing payroll services to
the SpinCo Employees and Former SpinCo Employees in the applicable jurisdiction.

Section 2.09.    No Change in Control. The Parties hereto agree that none of the
transactions contemplated by the Separation Agreement or any of the Ancillary
Agreements,

 

7



--------------------------------------------------------------------------------

including this Agreement, constitutes a “change in control,” “change of
control,” or transaction having a similar name, as applicable, within the
meaning of any Nuance Benefit Plan or SpinCo Benefit Plan.

Section 2.10.    Inadvertent Transfers. If Nuance determines following the
Distribution that an individual whom Nuance intended to be a Nuance Employee or
a SpinCo Employee has inadvertently become employed by the SpinCo Group or the
Nuance Group, respectively, the Parties shall cooperate in good faith and take
such actions as may be reasonably necessary in order to cause the employment of
such individual to be promptly transferred to a member of the Nuance Group or
the SpinCo Group, as applicable, as intended by Nuance, and such individual
shall be treated for all purposes of this Agreement, including Section 4.02, as
if such individual commenced employment with the intended employer as of the
Local Transfer Date of the jurisdiction in which the individual is employed.

ARTICLE 3

NON-EQUITY INCENTIVES

Section 3.01.    SpinCo Employee Incentives. Unless otherwise provided for in an
individual agreement with a SpinCo Employee to which Nuance is a party, on and
after the Local Transfer Date, SpinCo shall assume and be solely responsible for
all Liabilities with respect to any annual bonus or other cash-based incentive
or retention awards under any Benefit Plan to any SpinCo Employee, SpinCo LTD
Employee, or Former SpinCo Employee in the applicable jurisdiction, including,
for the avoidance of doubt, any such awards with respect to the Nuance fiscal
year ending prior to the Distribution (the “SpinCo Incentive Payments”). SpinCo
shall be responsible for determining the amounts of all SpinCo Incentive
Payments that have not been determined prior to the Local Transfer Date,
including the extent to which established performance criteria (as interpreted
by SpinCo, in its sole discretion) have been met, and shall pay all SpinCo
Incentive Payments no later than the times provided for under the applicable
Benefit Plan. For the avoidance of doubt, any determinations made prior to the
Distribution regarding the amounts of any SpinCo Incentive Payments shall be
subject to Nuance’s prior written approval.

ARTICLE 4

SERVICE CREDIT

Section 4.01.    Nuance Benefit Plans. Except as may otherwise be provided in
accordance with the TSA or as required by applicable Law or the terms of the
applicable Nuance Benefit Plan, service of SpinCo Employees and Former SpinCo
Employees in each applicable jurisdiction, on and after the Local Transfer Date,
or such other date agreed by Nuance and SpinCo, with any member of the SpinCo
Group or any other employer, as applicable, other than any member of the Nuance
Group, shall not be taken into account for any purpose under any Nuance Benefit
Plan.

Section 4.02.    SpinCo Benefit Plans. Unless prohibited by applicable Law,
SpinCo shall, and shall cause its Subsidiaries to, credit service accrued by
each SpinCo Employee with, or otherwise recognized for purposes of any Benefit
Plan by, any member of the Nuance Group or the SpinCo Group on or prior to the
Distribution for purposes of (a) eligibility, vesting, and benefit accrual under
each SpinCo Benefit Plan under which service is relevant in determining
eligibility, vesting, and benefit accrual, (b) determining the amount of
severance payments and benefits (if any) payable under each SpinCo Benefit Plan
that provides severance payments or benefits, and

 

8



--------------------------------------------------------------------------------

(c) determining the number of vacation days to which each such employee shall be
entitled following the applicable Welfare Plan Date, in the case of clauses (a),
(b), and (c), (i) to the same extent recognized by the relevant members of the
Nuance Group or SpinCo Group or the corresponding Nuance Benefit Plan or SpinCo
Benefit Plan immediately prior to the later of the Distribution Date and the
date on which such employee ceases participating in the applicable Nuance
Benefit Plan in accordance with the TSA and (ii) except to the extent that such
credit would result in a duplication of benefits for the same period of
service.    

Section 4.03.    No Expansion of Participation. Unless otherwise expressly
provided in this Agreement, as otherwise determined or agreed to by the Parties,
as required by applicable Law, or as explicitly set forth in a SpinCo Benefit
Plan, each SpinCo Employee shall be entitled to participate in a given SpinCo
Benefit Plan only to the extent that such SpinCo Employee was entitled to
participate in the corresponding Nuance Benefit Plan as in effect immediately
prior to the Local Transfer Date, with it being the intent of the Parties that
this Agreement does not result in any expansion of the number of SpinCo
Employees participating or the participation rights therein that they had prior
to the applicable Local Transfer Date.

ARTICLE 5

SEVERANCE

Section 5.01.    Severance. The Nuance Group shall be solely responsible for all
severance or other separation payments and benefits (including any termination
indemnity or retirement indemnity plan) relating to the termination or alleged
termination of any SpinCo Employee’s or Former SpinCo Employee’s employment
which occurs prior to the Distribution Date. For the avoidance of doubt, such
Liabilities shall include any employer-paid portion of any Employment Taxes and
shall be treated as Liabilities of Nuance and the Nuance Group.

ARTICLE 6

CERTAIN WELFARE BENEFIT PLAN MATTERS;

WORKERS’ COMPENSATION CLAIMS

Section 6.01.    SpinCo Welfare Plans. Without limiting the generality of
Section 2.07, effective as of the Local Transfer Date or such other date as
agreed to between Nuance and SpinCo, which need not be the same for each Welfare
Plan (such applicable date, the “Welfare Plan Date”), SpinCo shall establish
Welfare Plans (collectively, the “SpinCo Welfare Plans”) to provide welfare
benefits to the SpinCo Employees (and their dependents and beneficiaries) in
each applicable jurisdiction and, as of the applicable Welfare Plan Date, each
SpinCo Employee (and his or her dependents and beneficiaries) shall cease active
participation in the corresponding Nuance Welfare Plan. For the avoidance of
doubt, for purposes of this ARTICLE 6, the term “SpinCo Employee” shall be
deemed to include each Former SpinCo Employee who was receiving welfare benefits
in connection with his or her termination of employment from a member of the
Nuance Group or the SpinCo Group as of the applicable Welfare Plan Date.
Notwithstanding the foregoing, to the extent that Nuance determines that the
aforementioned provision of welfare benefits by SpinCo to a Former SpinCo
Employee is not feasible, such Former SpinCo Employee may continue active
participation in the corresponding Nuance Welfare Plan after the Welfare Plan
Date, and SpinCo shall reimburse the Nuance Group for all Liabilities associated
with such Former SpinCo Employee after the Welfare Plan Date.

 

9



--------------------------------------------------------------------------------

Section 6.02.    Allocation of Welfare Benefit Claims. (a) The members of the
Nuance Group shall retain all Liabilities in accordance with the applicable
Nuance Welfare Plan for all reimbursement claims (such as medical and dental
claims) and for all non-reimbursement claims (such as life insurance claims), in
each case, as incurred by SpinCo Employees and Former SpinCo Employees (and each
of their respective dependents and beneficiaries) under such plans prior to the
applicable Welfare Plan Date, and (b) the members of the SpinCo Group shall
retain all Liabilities in accordance with the SpinCo Welfare Plans for all
reimbursement claims (such as medical and dental claims) and for all
non-reimbursement claims (such as life insurance claims), in each case, as
incurred by SpinCo Employees and Former SpinCo Employees (and each of their
respective dependents and beneficiaries) on or after the applicable Welfare Plan
Date; provided, that SpinCo shall reimburse Nuance for Liabilities incurred
under clause (a) between the Local Transfer Date and the applicable Welfare Plan
Date. For purposes of this Section 6.02, a benefit claim shall be deemed to be
incurred as follows: (i) for health, dental, vision, employee assistance
program, and prescription drug benefits (including in respect of any hospital
admission), upon the provision of such services, materials, or supplies; and
(ii) for life, accidental death and dismemberment, and business travel accident
insurance benefits, upon the death, cessation of employment, or other event by
Nuance giving rise to such benefits.

Section 6.03.    Workers’ Compensation Claims. In the case of any workers’
compensation claim of any SpinCo Employee or Former SpinCo Employee in respect
of his or her employment with the Nuance Group or the SpinCo Group, such claim
shall be covered (a) by the Nuance Group’s workers’ compensation coverage if the
Workers’ Compensation Event occurred prior to the applicable Local Transfer
Date, (b) by the SpinCo Group’s workers’ compensation coverage for the
applicable jurisdiction if the Workers’ Compensation Event occurs on or after
the applicable Local Transfer Date and the related claim is submitted after the
date on which SpinCo has established workers’ compensation coverage (the
“Workers’ Compensation Claim Date”), and (c) under the Nuance Group’s workers’
compensation coverage if the Workers’ Compensation Event occurs on or after the
applicable Local Transfer Date and the related claim is submitted prior to the
Workers’ Compensation Claim Date; provided, that SpinCo shall reimburse Nuance
for Liabilities actually incurred by Nuance under clause (c) between the Local
Transfer Date and the applicable Workers’ Compensation Claim Date. If the
Workers’ Compensation Event occurs over a period both preceding and following
the Local Transfer Date, the claim shall be jointly covered under the Nuance
Group’s workers’ compensation coverage and the SpinCo Group’s workers’
compensation coverage and shall be equitably apportioned between them based upon
the relative periods of time that the Workers’ Compensation Event transpired
preceding and following the Local Transfer Date; provided, that if a claim in
respect of such Workers’ Compensation Event is submitted prior to the Workers’
Compensation Claim Date, then such claim shall be covered under the Nuance
Group’s workers’ compensation coverage and SpinCo shall appropriately reimburse
Nuance, in accordance with clause (c) above.

Section 6.04.    COBRA. If (a) a SpinCo Employee or Former SpinCo Employee (or
his or her eligible dependents) was receiving, prior to the applicable Welfare
Plan Date, or is eligible to receive, on or following the applicable Welfare
Plan Date, continuation health coverage pursuant to COBRA, SpinCo and the SpinCo
Welfare Plans shall be responsible for all Liabilities to such employee (or his
or her eligible dependents) in respect of COBRA. SpinCo shall indemnify, defend,
and hold harmless the members of the Nuance Group from and against any and all
Liabilities relating to, arising out of, or resulting from COBRA provided by
SpinCo, or the failure of SpinCo to meet its COBRA obligations, to SpinCo
Employees, Former SpinCo Employees, and their respective eligible dependents.

 

10



--------------------------------------------------------------------------------

Section 6.05.    Flexible Spending Accounts. Effective as of the applicable
Welfare Plan Date, SpinCo shall have established a health care and dependent
care reimbursement account plan (the “SpinCo Reimbursement Account Plan”) with
features that are comparable to those contained in the relevant health care and
dependent care reimbursement account plan sponsored and maintained by Nuance
(the “Nuance Reimbursement Account Plan”). With respect to applicable SpinCo
Employees, effective as of the applicable Welfare Plan Date, SpinCo shall assume
responsibility for administering all reimbursement claims of SpinCo Employees
with respect to the plan year in which the applicable Welfare Plan Date occurs,
whether arising before, on, or after the applicable Welfare Plan Date, under the
SpinCo Reimbursement Account Plan and, for the avoidance of doubt, on and after
the applicable Welfare Plan Date, no additional claims shall be reimbursed with
respect to SpinCo Employees under the Nuance Reimbursement Account Plan. Nuance
shall, as soon as practicable following the applicable Welfare Plan Date,
determine (i) the sum of all contributions to the Nuance Reimbursement Account
Plan made with respect to such plan year by or on behalf of all SpinCo
Employees, as a whole, prior to the applicable Welfare Plan Date (the “Aggregate
Pre-Distribution Date Contributions”) and (ii) the sum of all claims incurred in
such plan year and paid by the Nuance Reimbursement Account Plan with respect to
such SpinCo Employees, as a whole, prior to the applicable Welfare Plan Date
(the “Aggregate Pre-Distribution Date Disbursements”). If the Aggregate Pre-
Distribution Date Contributions exceed the Aggregate Pre-Distribution Date
Disbursements, Nuance shall, as soon as practicable following Nuance’s
determination of the Aggregate Pre- Distribution Date Contributions and
Aggregate Pre-Distribution Date Disbursements, transfer to SpinCo an amount in
cash equal to such difference. If the Aggregate Pre-Distribution Date
Disbursements exceed the Aggregate Pre-Distribution Date Contributions, SpinCo
shall, upon Nuance’s reasonable request and the presentation of such
substantiating documentation as SpinCo shall reasonably request, transfer to
Nuance an amount in cash equal to such difference.

Section 6.06.    Continuation of Elections. With respect to applicable SpinCo
Employees, as of the applicable Welfare Plan Date, SpinCo shall cause the SpinCo
Welfare Plans to recognize and maintain all elections and designations
(including, without limitation, all coverage and contribution elections and
beneficiary designations) made by SpinCo Employees under, or with respect to,
the Nuance Welfare Plans and apply such elections and designations under the
SpinCo Welfare Plans for the remainder of the period or periods for which such
elections or designations are by their original terms applicable, to the extent
that such election or designation is available under the corresponding SpinCo
Welfare Plan. As of the applicable Welfare Plan Date, SpinCo shall cause any
SpinCo Welfare Plan that constitutes a cafeteria plan under Section 125 of the
Code to recognize and give effect to all non-elective employer contributions
payable and paid toward coverage of a SpinCo Employee under the corresponding
Nuance Welfare Plan that constitutes a cafeteria plan under Section 125 of the
Code for the applicable cafeteria plan year.

Section 6.07.    Insurance Contracts. To the extent that any Nuance Welfare Plan
is funded through the purchase of an insurance contract or is subject to any
stop-loss contract, the Parties shall cooperate and use their commercially
reasonable efforts to replicate such insurance contracts for SpinCo (except to
the extent that changes are required under applicable state insurance Laws or
filings by the respective insurers) and to maintain any pricing discounts or
other preferential terms for both Nuance and SpinCo for a reasonable term.
Neither Party shall be liable for failure to

 

11



--------------------------------------------------------------------------------

obtain such insurance contracts, pricing discounts, or other preferential terms
for the other Party. Each Party shall be responsible for any additional
premiums, charges, or administrative fees that such Party may incur pursuant to
this Section 6.07.

Section 6.08.    Third-Party Vendors. Except as provided below, to the extent
that any Nuance Welfare Plan is administered by a third-party vendor, the
Parties shall cooperate and use their commercially reasonable efforts to
replicate any contract with such third-party vendor for SpinCo and to maintain
any pricing discounts or other preferential terms for both Nuance and SpinCo for
a reasonable term. Neither Party shall be liable for failure to obtain such
pricing discounts or other preferential terms for the other Party. Each Party
shall be responsible for any additional premiums, charges, or administrative
fees that such Party may incur pursuant to this Section 6.08.

ARTICLE 7

LONG-TERM DISABILITY EMPLOYEES

Section 7.01.    SpinCo LTD Employees. Notwithstanding any provisions of this
Agreement to the contrary, the terms and conditions of employment related to
SpinCo LTD Employees, including issues related to Benefit Plans, shall be as set
forth on Schedule 7.01.

ARTICLE 8

DEFINED BENEFIT PENSION PLANS

Section 8.01.    Non-U.S. Pension Plans. Liabilities for vested and unvested
benefits relating to SpinCo Employees and Former SpinCo Employees, under each
non-U.S. defined benefit pension plan sponsored by Nuance or a member of the
Nuance Group or SpinCo or a member of the SpinCo Group shall be addressed as set
forth on Schedule 8.01.

ARTICLE 9

DEFINED CONTRIBUTION PLANS

Section 9.01.    SpinCo 401(k) Plan. Effective as of a date no later than the
Distribution Date (the “Applicable 401(k) Date”), SpinCo shall establish a
defined contribution plan that includes a qualified cash or deferred arrangement
within the meaning of Section 401(k) of the Code (the “SpinCo 401(k) Plan”)
providing benefits to the SpinCo Employees participating in any qualified cash
or deferred arrangement within the meaning of Section 401(k) of the Code
sponsored by any member of the Nuance Group (collectively, the “Nuance 401(k)
Plan”) as of the Distribution.

Section 9.02.    401(k) Plan-to-Plan Transfer. As of a date determined by Nuance
and SpinCo following the Applicable 401(k) Date (the “Transfer Date”), Nuance
will cause the transfer of an amount representing the entire account balances
(including outstanding loans) of the SpinCo Employees actively employed as of
the Transfer Date who participated in the Nuance 401(k) Plan immediately prior
to the Transfer Date determined as of the plan valuation date coinciding with or
next preceding the Tranfer Date, together with the actual return thereon from
such valuation date to the Transfer Date, to the trustee of the SpinCo 401(k)
Plan.

Section 9.03.    Employer 401(k) Plan Contributions. The Nuance Group shall
remain responsible for making all employer contributions under the Nuance 401(k)
Plan with respect to any SpinCo Employees or Former SpinCo Employees relating to
periods prior to the Applicable

 

12



--------------------------------------------------------------------------------

401(k) Date; provided, that, prior to the Transfer Date, the Nuance Group shall
make all employer contributions with respect to such SpinCo Employee or Former
SpinCo Employee required under the Nuance 401(k) Plan for periods of time prior
to the Applicable 401(k) Date. On and after the Applicable 401(k) Date, the
SpinCo Group shall be responsible for all employer contributions under the
SpinCo 401(k) Plan with respect to any SpinCo Employees or Former SpinCo
Employees.

Section 9.04.    Limitation of Liability. For the avoidance of doubt, Nuance
shall have no responsibility for any failure of SpinCo to properly administer
the SpinCo 401(k) Plan in accordance with its terms and applicable Law,
including any failure to properly administer the accounts of SpinCo Employees
and their respective beneficiaries, including accounts transferred over in
accordance with Section 9.02, in such SpinCo 401(k) Plan.

Section 9.05.    Non-U.S. Defined Contribution Plans. Except as otherwise
provided on Schedule 9.05, the treatment of each Nuance Benefit Plan that is a
defined contribution plan for the benefit of employees outside of the United
States and in which any SpinCo Employee, SpinCo LTD Employee, or Former SpinCo
Employee participates (each, a “Non-U.S. DC Plan”) shall be governed by the
applicable Local Agreement; provided, that if a Local Agreement does not address
the treatment of an applicable Non-U.S. DC Plan, then Nuance and SpinCo shall
use commercially reasonable efforts to cause such Non-U.S. DC Plan to be treated
in a manner that is consistent with applicable Law and, to the extent
practicable, the general principles of this ARTICLE 9.

ARTICLE 10

ACCRUED LEAVE

Section 10.01.    Vacation, Holidays, Annual Leave, and Other Leaves. On the
applicable Welfare Plan Date, the SpinCo Group shall assume and be solely
responsible for all Liabilities for vacation, holiday, annual leave, and/or
other leave accruals and benefits with respect to each SpinCo Employee;
provided, however, that (a) for purposes of determining the number of vacation,
holiday, annual leave, or other leave days to which such employee shall be
entitled following the applicable Welfare Plan Date, SpinCo and its Subsidiaries
shall assume and honor all such days accrued or earned but not yet taken by such
employee, if any, as of the applicable Welfare Plan Date, and (b) to the extent
that such employee is entitled under any applicable Law or any policy of his or
her respective employer that is a member of the Nuance Group, as the case may
be, to be paid for any vacation, holiday, annual leave, or other leave days
accrued or earned but not yet taken by such employee as of the applicable
Welfare Plan Date, SpinCo shall assume and be solely responsible for the
Liability to pay for such days.

ARTICLE 11

EQUITY COMPENSATION

Section 11.01.    SpinCo Equity Incentive Plan. Prior to the Distribution,
Nuance shall cause SpinCo to adopt an equity incentive plan or program, to be
effective immediately prior to the Distribution (the “SpinCo Equity Incentive
Plan”), and Nuance shall approve the SpinCo Equity Incentive Plan and a form of
restricted stock unit award agreement for use thereunder (the “SpinCo Award
Agreement”) as the sole stockholder of SpinCo.

Section 11.02.    Treatment of Outstanding Nuance Options. Each Nuance Option
shall be adjusted effective as of the Distribution as follows: (i) the number of
shares of Nuance Common Stock subject to each such Nuance Option shall be equal
to the product of (x) the number

 

13



--------------------------------------------------------------------------------

of shares of Nuance Common Stock subject to such Nuance Option immediately prior
to the Distribution and (y) the Nuance Equity Conversion Ratio, with any
fractional shares subject to each such Nuance Option following such adjustment
rounded down to the nearest whole share and (ii) the per-share exercise price of
each such Nuance Option shall be equal to the quotient of (x) the per-share
exercise price of such Nuance Option immediately prior to the Distribution
divided by (y) the Nuance Equity Conversion Ratio, rounded up to the nearest
whole cent. Such adjustment shall be determined in a manner consistent with the
requirements of Sections 409 and 424 of the Code and the regulations thereunder,
to the extent applicable. Following the Distribution, each such Nuance Option,
as adjusted in accordance with this Section 11.02, shall remain outstanding and
subject to its respective terms and provisions.

Section 11.03.    Treatment of Outstanding Nuance Restricted Stock Units Held by
SpinCo Employees.

(a)    Each Nuance Restricted Stock Unit held by a SpinCo Employee as of
immediately prior to Distribution that is scheduled to vest in accordance with
its terms on or before November 30, 2019, shall vest in full as of immediately
prior to the Distribution, subject in all events to the occurrence of the
Distribution.

(b)    Each Nuance Restricted Stock Unit that is outstanding and held by a
SpinCo Employee as of immediately prior to the Distribution that is scheduled to
vest in accordance with its terms after November 30, 2019, shall be forfeited in
accordance with its terms as of the Distribution (as a result of the SpinCo
Employee’s termination of employment with Nuance and its Subsidiaries) or
otherwise canceled. On or as soon as reasonably practicable following the
Distribution Date, subject to the SpinCo Employee’s continued employment with a
member of the SpinCo Group, each SpinCo Employee whose Nuance Restricted Stock
Units were forfeited or canceled in connection with the Distribution shall be
granted restricted stock units to be settled in SpinCo Common Stock (“SpinCo
Restricted Stock Units”) issued under the SpinCo Equity Incentive Plan and shall
be subject to terms and conditions of the SpinCo Equity Incentive Plan and a
restricted stock unit award agreement substantially in the form of the SpinCo
Award Agreement. The number of SpinCo Restricted Stock Units that will be
granted to each such SpinCo Employee shall be no fewer than the product of
(x) the number of Nuance Restricted Stock Units held by such SpinCo Employee
immediately prior to the Distribution that were forfeited or canceled in
accordance with this Section 11.03(b) and (y) the SpinCo Equity Conversion
Ratio, with any fractional shares (after aggregating all such SpinCo Restricted
Stock Units) rounded down to the nearest whole share.

Section 11.04.    Treatment of Outstanding Nuance Restricted Stock Units Held by
Individuals Other Than SpinCo Employees. Each Nuance Restricted Stock Unit not
covered by Section 11.02 shall be adjusted as of the Distribution Date into a
number of Nuance Restricted Stock Units equal to the product of (x) the number
of Nuance Restricted Stock Units subject to the award immediately prior to the
Distribution and (y) the Nuance Equity Conversion Ratio, with any fractional
shares subject to each such Nuance Restricted Stock Unit following such
adjustment rounded down to the nearest whole share. Following the Distribution,
each such Nuance Restricted Stock Unit, as adjusted in accordance with this
Section 11.04, shall remain outstanding and subject to its respective terms and
provisions.

 

14



--------------------------------------------------------------------------------

Section 11.05.    Treatment of Outstanding Nuance Performance Stock Units Held
by SpinCo Employees.

(a)    Each Nuance Performance Stock Unit held by a SpinCo Employee as of
immediately prior to the Distribution that is scheduled to vest based on
relative total shareholder return metrics to be measured as of November 6, 2019
(each, a “Canceled Nuance Performance Stock Unit”), shall be forfeited in
accordance with its terms as of the Distribution (as a result of the SpinCo
Employee’s termination of employment with Nuance and its Subsidiaries) or
otherwise canceled, and in consideration of such forfeiture or cancellation,
each SpinCo Employee whose Nuance Restricted Stock Units were forfeited in
connection with the Distribution shall be granted the right to receive from
SpinCo a cash payment equal to the product of (x) the number of shares of Nuance
Common Stock that would have been earned in respect of such Nuance Performance
Stock Unit had such forfeiture or cancellation not occurred (as adjusted as if
such Nuance Performance Stock Units remained outstanding in accordance with
Section 11.06 below), as determined by the Compensation Committee of Nuance as
soon as reasonably practicable following November 6, 2019, pursuant to the terms
of the Nuance Performance Stock Unit as in effect immediately prior to such
forfeiture or cancellation, multiplied by (y) the closing price of Nuance Common
Stock on the day prior to the Distribution Date. SpinCo shall assume all
Liabilities with respect to the cash payment obligation described in this
Section 11.05(a), and shall pay such amounts as soon as practicable, but in no
event more than thirty (30) days, following Nuance’s delivering to SpinCo its
determination of the extent to which the applicable performance criteria were
achieved. For the avoidance of doubt, if a SpinCo Employee’s employment
terminates prior to the payment of the cash payment contemplated by this
Section 11.05(a) in respect of his or her Canceled Nuance Performance Stock Unit
under circumstances that would have caused a forfeiture of the Nuance
Performance Stock Unit as in effect immediately prior to its cancellation, no
such payment shall be due to such SpinCo Employee.

(b)    Each Nuance Performance Stock Unit held by a SpinCo Employee as of
immediately prior to the Distribution that is scheduled to vest based on
relative total shareholder return metrics to be measured after November 6, 2019,
shall be forfeited in accordance with its terms as of the Distribution (as a
result of the SpinCo Employee’s termination of employment with Nuance and its
Subsidiaries) or otherwise canceled. On or as soon as reasonably practicable
following the Distribution Date, each SpinCo Employee whose Nuance Performance
Stock Units were so forfeited or canceled in connection with the Distribution
shall be granted SpinCo Restricted Stock Units issued under the SpinCo Equity
Incentive Plan and shall be subject to terms and conditions of the SpinCo Equity
Incentive Plan and a restricted stock unit award agreement substantially in the
form of the SpinCo Award Agreement. The number of SpinCo Restricted Stock Units
to which a SpinCo Employee is entitled pursuant to this Section 11.05(b) shall
equal the product of (x) the number of Nuance Performance Stock Units that were
forfeited or canceled in accordance with this Section 11.05(b) (measured
assuming achievement of target performance) and (y) the SpinCo Equity Conversion
Ratio, with any fractional shares (after aggregating all such SpinCo Performance
Stock Units) rounded down to the nearest whole share.

Section 11.06.    Treatment of Outstanding Nuance Performance Stock Units Held
by Individuals Other Than SpinCo Employees. Each Nuance Performance Stock Unit
not covered by Section 11.05 shall be adjusted as of the Distribution into a
number of Nuance Performance Stock Units equal to the product of (x) the number
of Nuance Performance Stock Units subject to the award immediately prior to the
Distribution and (y) the Nuance Equity Conversion Ratio, with any

 

15



--------------------------------------------------------------------------------

fractional shares subject to each such Nuance Performance Stock Unit award
following such adjustment rounded down to the nearest whole share. The
Compensation Committee of Nuance shall make equitable adjustments to the
performance goals for such Nuance Performance Stock Units to reflect the
Distribution as it deems appropriate under the terms of the Nuance Equity Plans.

Section 11.07.    Nuance ESPP. The administrator of the Nuance ESPP shall take
all actions necessary and appropriate to provide that (i) SpinCo Employees in
the Nuance ESPP shall not be eligible to participate in any future Purchase
Periods that begin following the Distribution Date and (ii) any cash remaining
in the Nuance ESPP account of any SpinCo Employee after the Distribution shall
be refunded to such SpinCo Employee without interest as soon as administratively
practicable.

Section 11.08.    Establishment of the SpinCo ESPP. Prior to the Distribution,
Nuance shall cause SpinCo to adopt an employee stock purchase plan, to be
effective immediately prior to the Distribution (the “SpinCo ESPP”), and Nuance
shall approve the SpinCo ESPP as the sole stockholder of SpinCo.

Section 11.09.    Tax Reporting and Withholding for Equity-Based Awards. Unless
otherwise required by applicable Law, (a) Nuance (or one of its Subsidiaries)
will be responsible for all income, payroll, fringe benefit, social security,
payment-on-account, and other Tax reporting relating to income of or otherwise
owed by Nuance Employees, Former Nuance Employees, or Former SpinCo Employees
from equity-based awards granted to such employees by Nuance and, with respect
to awards subject to Section 11.03(a), SpinCo Employees, (b) SpinCo (or one of
its Subsidiaries) will be responsible for all income, payroll, fringe benefit,
social, payment-on-account, and other Tax reporting related to or otherwise owed
on income of SpinCo Employees from SpinCo equity-based awards described in this
ARTICLE 11 and the cash payment described in Section 11.05(a), (c) Nuance (or
one of its Subsidiaries) shall be responsible for remitting applicable Tax
withholdings and related payments for equity awards granted by Nuance and held
by Nuance Employees, Former Nuance Employees, Former SpinCo Employees, and with
respect to awards subject to Section 11.03(a), SpinCo Employees, to each
applicable taxing authority, and (d) SpinCo (or one of its Subsidiaries) shall
be responsible for remitting applicable Tax withholdings and related payments
for SpinCo equity awards described in this ARTICLE 11 and the cash payment
described in Section 11.05(a) to each applicable taxing authority. In all cases,
Nuance and SpinCo (and any applicable Nuance Subsidiary and SpinCo Subsidiary)
agree to cooperate to ensure that such obligations are met. Nuance and SpinCo
agree to enter into any necessary agreements regarding the subject matter of
this Section 11.09 to enable Nuance and SpinCo (and any applicable Nuance and
SpinCo Subsidiaries) to fulfill their respective obligations hereunder and under
applicable Law.

Nuance will be responsible for all income, payroll, fringe benefit, social
security, payment-on account, and other Tax reporting relating to or otherwise
owed on income of its nonemployee directors arising from equity-based awards
granted by Nuance.

Section 11.10.    Nuance and SpinCo Income Tax Deductions in Respect of Certain
Equity Awards and Compensation. Unless otherwise required by applicable Law,
solely the member of the Group for which the relevant individual is currently
employed or, if such individual is not currently employed by a member of the
Group, was most recently employed, in either case, at the time of the vesting,
exercise, disqualifying disposition, payment or other relevant taxable event, as
appropriate, in respect of equity awards and other compensation shall be
entitled to claim any

 

16



--------------------------------------------------------------------------------

income tax deduction in respect of such equity awards and other compensation on
its respective tax return associated with such event; provided, that,
notwithstanding the foregoing, Nuance (or the applicable member of the Nuance
Group) shall be entitled to claim any income tax deduction associated with the
exercise of any Nuance Option covered by Section 11.02.

Section 11.11.    Compliance. For purposes of this ARTICLE 11, and
notwithstanding the use of the phrase “substantially similar” or anything else
to the contrary throughout this article, Nuance and SpinCo reserves the right to
impose other requirements or different terms and conditions on the any Nuance or
SpinCo equity awards and SpinCo stock incentive compensation plans, or to treat
the equity awards in a different manner, to the extent that either of them
determines it is necessary or advisable for legal or administrative reasons,
including for compliance with non-U.S. laws and regulations and to mitigate the
potential impact of non-U.S. tax consequences on the equity awards.

ARTICLE 12

NON-U.S. EMPLOYEES

Section 12.01.    Transfer of Non-U.S. Employees.

(a)    Automatic Transfer Employees shall not be terminated upon the Local
Transfer Date or Delayed Transfer Date, as applicable; rather, such employees
and the rights, powers, duties, liabilities, and obligations of the current
employer with respect to such employees in respect of the terms of employment
with the employees in force immediately before the applicable Local Transfer
Date or Delayed Transfer Date, as applicable, shall be transferred to the
applicable Destination Employer but only to the extent required by, and only
then in accordance with, applicable Law.

(b)    For Non-U.S. Employees who are not Automatic Transfer Employees, the
Destination Employer shall offer employment to each such employee effective on
the applicable Local Transfer Date, or, if applicable, the Delayed Transfer
Date, or as otherwise agreed between Nuance and SpinCo, (a) at the employee’s
same general location, and (b) with same base salary as is in effect immediately
prior to the Local Transfer Date or, if applicable, the Delayed Transfer Date,
and (c) otherwise on terms and conditions that are substantially similar terms
and conditions in the aggregate as those that were in effect immediately prior
to the Local Transfer Date or, if applicable, the Delayed Transfer Date.

Section 12.02.    Treatment of Non-U.S. Employees. Except as otherwise agreed by
the Parties or as set forth in this Agreement or a Local Agreement, Nuance
Employees and SpinCo Employees who reside outside of the United States or are
otherwise subject to non-U.S. Law (“Non-U.S. Employees”) and their related
benefits and Liabilities shall be treated under this Agreement in the same
manner as the Nuance Employees and SpinCo Employees, respectively, who are
residents of the United States and are not subject to non-U.S. Law; provided,
that, notwithstanding anything to the contrary in this Agreement, all actions
taken with respect to such Non-U.S. Employees shall be subject to and
accomplished in accordance with applicable Law in the custom of the applicable
jurisdictions and may be effectuated by implementation of a Local Agreement. In
the case of a conflict between the terms and provisions of this Agreement and a
Local Agreement, the terms and provisions of such Local Agreement shall control.

 

17



--------------------------------------------------------------------------------

ARTICLE 13

COOPERATION; ACCESS TO INFORMATION; LITIGATION; CONFIDENTIALITY

Section 13.01.    Cooperation. Following the date of this Agreement, the Parties
shall, and shall cause their respective Subsidiaries to, use commercially
reasonable efforts to cooperate with respect to any employee compensation or
benefits matters that either Party reasonably determines require the cooperation
of the other Party in order to accomplish the objectives of this Agreement.
Without limiting the generality of the preceding sentence, (a) Nuance, SpinCo,
and their respective Subsidiaries shall cooperate in connection with any audits
of any Benefit Plan with respect to which such Party may have Information,
(b) Nuance, SpinCo, and their respective Subsidiaries shall cooperate in
connection with any audits of their respective payroll services (whether by a
Governmental Authority in the United States or otherwise) in connection with the
services provided by one Party to the other Party, and (c) Nuance, SpinCo, and
their respective Subsidiaries shall cooperate in good faith in connection with
the notification and consultation with labor unions and other employee
representatives of employees of the Nuance Group and the SpinCo Group. With
respect to each Benefit Plan, the obligations of the Nuance Group and the SpinCo
Group to cooperate pursuant to this Section 13.01 or any other provision of this
Agreement shall remain in effect until the latest of (i) the date on which all
audits of such Benefit Plan with respect to which a Party may have Information
have been completed, (ii) the date the applicable statute of limitations with
respect to such audits has expired, and (iii) the date on which the Nuance Group
discharges all obligations to SpinCo Employees, Former SpinCo Employees, and
their respective beneficiaries under such Benefit Plan.

Section 13.02.    Access to Information; Privilege; Confidentiality. Except as
would be inconsistent with Section 13.01 or any other provision of this
Agreement relating to cooperation, Article VII of the Separation Agreement is
hereby incorporated into this Agreement mutatis mutandis.

ARTICLE 14

TERMINATION

Section 14.01.    Termination. This Agreement may be terminated by Nuance at any
time, in its sole discretion, prior to the Distribution; provided, however, that
this Agreement shall automatically terminate upon the termination of the
Separation Agreement in accordance with its terms.

Section 14.02.    Effect of Termination. In the event of any termination of this
Agreement prior to the Distribution, none of the Parties (or any of its
directors or officers) shall have any Liability or further obligation to any
other Party under this Agreement.

ARTICLE 15

MISCELLANEOUS

Section 15.01.    Incorporation of Indemnification Provisions of Separation
Agreement. In addition to the specific indemnification provisions in this
Agreement, Article VI of the Separation Agreement is hereby incorporated into
this Agreement mutatis mutandis.

 

18



--------------------------------------------------------------------------------

Section 15.02.    Additional Indemnification. If the Parties determine that
SpinCo is unable to establish any SpinCo Benefit Plan as of the applicable Local
Transfer Date (or the applicable Welfare Plan Date, if applicable) that it is
required under this Agreement to establish by such date, then SpinCo shall
indemnify, defend, and hold harmless each of the Nuance Indemnitees from and
against any and all Liabilities of the Nuance Indemnitees relating to, arising
out of, or resulting from participation by any SpinCo Employee, SpinCo LTD
Employee, or Former SpinCo Employee on or after the applicable Local Transfer
Date (or the applicable Welfare Plan Date) in any such Nuance Benefit Plan due
to the failure to timely establish such SpinCo Benefit Plan or Plans. In
addition, SpinCo shall indemnify, defend, and hold harmless each of the Nuance
Indemnitees from and against any and all Liabilities of the Nuance Indemnities
relating to, arising out of, or resulting from any claim by any SpinCo Employee,
SpinCo LTD Employee, or Former SpinCo Employee that Nuance or any other member
of the Nuance Group is a “joint employer” or “co-employer” (or term of similar
meaning under applicable Law) with SpinCo or any other member of the SpinCo
Group of any such SpinCo Employee, SpinCo LTD Employee, or Former SpinCo
Employee on or after the Distribution Date (including, except as otherwise
specifically provided in this Agreement or the TSA, with respect to a claim that
any of the foregoing are entitled to participate in any Nuance Benefit Plan at
any time on or after the Distribution Date).

Section 15.03.    Further Assurances. Article IX of the Separation Agreement is
hereby incorporated into this Agreement mutatis mutandis.

Section 15.04.    Administration. SpinCo hereby acknowledges that Nuance has
provided or will provide administration services for certain SpinCo Benefit
Plans, and SpinCo agrees to assume responsibility for the administration and
administration costs of such plans and each other SpinCo Benefit Plan. The
Parties shall cooperate in good faith to complete such transfer of
responsibility on commercially reasonable terms and conditions effective no
later than the Distribution or the applicable Welfare Plan Date or Workers’
Compensation Claim Date.

Section 15.05.    Third-Party Beneficiaries. Except as otherwise may be provided
in the Separation Agreement with respect to the rights of any Nuance Indemnitee
or SpinCo Indemnitee, (a) the provisions of this Agreement are solely for the
benefit of the Parties and are not intended to confer any rights or remedies
hereunder upon any Person except the Parties and (b) there are no third-party
beneficiaries of this Agreement, and this Agreement shall not provide any third
party with any remedy, claim, liability, reimbursement, cause of action, or
other right.

Section 15.06.    Employment Tax Reporting Responsibility. To the extent
applicable, the Parties hereby agree to follow the alternate procedure for U.S.
employment tax withholding as provided in Section 5 of Rev. Proc. 2004-53,
I.R.B. 2004-35.

Section 15.07.    Data Privacy. The Parties agree that any applicable data
privacy Laws and any other obligations of the SpinCo Group and the Nuance Group
to maintain the confidentiality of any Information relating to employees in
accordance with applicable Law shall govern the disclosure of Information
relating to employees among the Parties under this Agreement. Nuance and SpinCo
shall ensure that they each have in place appropriate technical and
organizational security measures to protect the personal data of the SpinCo
Employees and Former SpinCo Employees. Additionally, each Party shall sign any
documentation as may be required to comply with applicable data privacy Laws.

 

19



--------------------------------------------------------------------------------

Section 15.08.    Section 409A. Nuance and SpinCo shall cooperate in good faith
and use reasonable best efforts to ensure that the transactions contemplated by
the Separation Agreement and the Ancillary Agreements, including this Agreement,
will not result in adverse tax consequences under Section 409A of the Code to
any Nuance Employee, Former Nuance Employee, SpinCo Employee, or Former SpinCo
Employee (or any of their respective beneficiaries), in respect of their
respective benefits under any Benefit Plan.

Section 15.09.    Confidentiality.

(a)    Each of Nuance and SpinCo, on behalf of itself and each Person in its
respective Group, shall, and shall cause its respective directors, officers,
employees, agents, accountants, counsel, and other advisors and representatives
to, hold in strict confidence and not release or disclose, with at least the
same degree of care, that it applies to its own confidential and proprietary
Information pursuant to policies in effect as of the Distribution, but no less
than a reasonable degree of care, all Information concerning the other Group or
its business that is either in its possession (including Information in its
possession prior to the Distribution) or furnished by the other Group or its
respective directors, officers, employees, agents, accountants, counsel, and
other advisors and representatives at any time pursuant to this Agreement and
shall not use any such Information other than for such purposes as shall be
expressly permitted hereunder, except, in each case, to the extent that such
Information is (i) in the public domain through no fault of any member of the
Nuance Group or the SpinCo Group, as applicable, or any of its respective
directors, officers, employees, agents, accountants, counsel, or other advisors
and representatives, (ii) later lawfully acquired from other sources by any of
Nuance, SpinCo, or its respective Group, directors, officers, employees or
agents, accountants, counsel, or other advisors and representatives, as
applicable, which sources are not, to the knowledge of any of Nuance, SpinCo, or
Persons in its respective Group, themselves bound by a confidentiality
obligation regarding such Information, (iii) independently generated without
reference to any proprietary or confidential Information of the Nuance Group or
the SpinCo Group, as applicable, or (iv) required to be disclosed by applicable
Law; provided, however, that the Person required to disclose such Information
gives the applicable Person prompt and, to the extent reasonably practicable,
prior notice of such disclosure and an opportunity to contest such disclosure
and shall use commercially reasonable efforts to cooperate, at the expense of
the requesting Person, in seeking any reasonable protective arrangements
requested by such Person. If such appropriate protective order or other remedy
is not obtained, the Person that is required to disclose such Information shall
furnish, or cause to be furnished, only that portion of such Information that is
legally required to be disclosed and shall take commercially reasonable steps to
ensure that confidential treatment is accorded such Information. Notwithstanding
the foregoing, each of Nuance and SpinCo may release or disclose, or permit to
be released or disclosed, any such Information concerning the other Group (A) to
their respective directors, officers, employees, agents, accountants, counsel,
and other advisors and representatives who need to know such Information (who
shall be advised of the obligations hereunder with respect to such Information)
and (B) to any nationally recognized statistical rating agency as it reasonably
deems necessary, solely for the purpose of obtaining a rating of securities upon
normal terms and conditions; provided, however, that the Party whose Information
is being disclosed or released to such rating agency is promptly notified
thereof.

(b)    Without limiting the foregoing, when any Information concerning the other
Group or its business is no longer needed for the purposes contemplated by this
Agreement, the applicable Party shall, promptly after request of the other
Party, either return all Information in a

 

20



--------------------------------------------------------------------------------

tangible form (including all copies thereof and all notes, extracts, or
summaries based thereon) or certify to the other Party, as applicable, that it
has destroyed such Information (and used commercially reasonable efforts to
destroy all such Information electronically preserved or recorded within any
computerized data storage device or component (including any hard-drive or
database)).

Section 15.10.    Additional Provisions. Article XI of the Separation Agreement
is hereby incorporated into this Agreement mutatis mutandis.

[SIGNATURE PAGE TO FOLLOW]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

NUANCE COMMUNICATIONS, INC.

By:  

/s/ Wendy Cassity

Name:

Title:

 

Wendy Cassity

Executive Vice President and Chief Legal Officer

CERENCE INC. By:  

/s/ Leanne Fitzgerald

Name:   Leanne Fitzgerald Title:   Vice President and Secretary

 

[Signature Page to Employee Matters Agreement]